Name: Council Decision (CFSP) 2017/689 of 11 April 2017 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  civil law
 Date Published: 2017-04-12

 12.4.2017 EN Official Journal of the European Union L 99/21 COUNCIL DECISION (CFSP) 2017/689 of 11 April 2017 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 April 2011, the Council adopted Decision 2011/235/CFSP (1). (2) On the basis of a review of Decision 2011/235/CFSP, the restrictive measures therein should be renewed until 13 April 2018. (3) The Council has also concluded that the entries concerning certain persons included in the Annex to Decision 2011/235/CFSP should be updated. (4) Decision 2011/235/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2011/235/CFSP, paragraph 2 is replaced by the following: 2. This Decision shall apply until 13 April 2018. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 The Annex to Decision 2011/235/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 April 2017. For the Council The President L. GRECH (1) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX The following entries replace the entries concerning the persons listed below, set out in the Annex to Decision 2011/235/CFSP. Name Identifying information Reasons Date of listing 20. MOGHISSEH Mohammad (a.k.a. NASSERIAN) Judge, Head of Tehran Revolutionary Court, branch 28. Also considered responsible for condemnations of members of the Baha'i community. He has dealt with post-election cases. He issued long prison sentences during unfair trials for social, political activists and journalists and several death sentences for protesters and social and political activists. 12.4.2011 22. MORTAZAVI Said POB: Meybod, Yazd (Iran) DOB: 1967 Former Prosecutor General of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for the detention of hundreds of activists, journalists and students. In January 2010 a parliamentary investigation held him directly responsible for the detention of three prisoners who subsequently died in custody. He was suspended from office in August 2010 after an investigation by the Iranian judiciary into his role in the deaths of the three men detained on his orders following the election. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. He was acquitted by an Iranian Court on 19 August 2015, on charges connected to the torture and deaths of three young men at the Kahrizak detention centre in 2009. 12.4.2011 23. PIR-ABASSI Abbas Magistrate of a Criminal chamber. Former Judge, Tehran Revolutionary Court, branch 26. He was in charge of post-election cases, he issued long prison sentences during unfair trials against human rights activists and issued several death sentences for protesters. 12.4.2011 25. SALAVATI Abdolghassem Judge, Head of Tehran Revolutionary Court, branch 15. Committing Judge in the Tehran Tribunal. In charge of the post-election cases, he was the Judge presiding the show trials  in summer 2009, he condemned to death two monarchists that appeared in the show trials. He has sentenced more than a hundred political prisoners, human rights activists and demonstrators to lengthy prison sentences. 12.4.2011 33. ABBASZADEH-MESHKINI, Mahmoud Secretary of the Human Right Council. Former governor of Ilam Province. Former Interior Ministry's political director. As Head of the Article 10 Committee of the Law on Activities of Political Parties and Groups he was in charge of authorising demonstrations and other public events and registering political parties. In 2010, he suspended the activities of two reformist political parties linked to Mousavi  the Islamic Iran Participation Front and the Islamic Revolution Mujahedeen Organisation. From 2009 onwards he has consistently and continuously prohibited all non-governmental gatherings, therefore denying a constitutional right to protest and leading to many arrests of peaceful demonstrators in contravention of the right to freedom of assembly. He also denied in 2009 the opposition a permit for a ceremony to mourn people killed in protests over the Presidential elections. 10.10.2011 35. AKHARIAN Hassan Former keeper of Ward 1 of Radjaishahr prison, Karadj. Several former detainees have denounced the use of torture by him, as well as orders he gave to prevent inmates receiving medical assistance. According to a transcript of one reported detainee in the Radjaishahr prison, wardens all beat him severely, with Akharian's full knowledge. There is also at least one reported case of the death of a detainee, Mohsen Beikvand, under Akharian's wardenship. 10.10.2011 36. AVAEE Seyyed Ali-Reza (Aka: AVAEE Seyyed Alireza) Director of the special investigations office. Until July 2016 deputy Minister of Interior and head of the Public register. Advisor to the Disciplinary Court for Judges since April 2014. Former President of the Tehran Judiciary. As President of the Tehran Judiciary he has been responsible for human rights violations, arbitrary arrests, denials of prisoners' rights and an increase in executions. 10.10.2011 38. FIRUZABADI Maj-Gen Dr Seyyed Hasan (Aka: FIRUZABADI Maj-Gen Dr Seyed Hassan; FIROUZABADI Maj-Gen Dr Seyyed Hasan; FIROUZABADI Maj-Gen Dr Seyed Hassan) POB: Mashad. DOB: 3.2.1951 As former Chief of Staff of Iran's Armed Forces, he was the highest military commander responsible for directing all military divisions and policies, including the Islamic Revolutionary Guards Corps (IRGC) and police. Forces under his formal chain of command brutally suppressed peaceful protestors and perpetrated mass detentions. Also member of the Supreme National Security Council (SNSC) and the Expediency Council. 10.10.2011 39. GANJI Mostafa Barzegar Former Prosecutor-General of Qom. Likely to be currently in a process of reassignment to another function. He is responsible for the arbitrary detention and maltreatment of dozens of offenders in Qom. He is complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions since the beginning of the year. 10.10.2011 40. HABIBI Mohammad Reza Head of the Ministry of Justice office in Yazd. Former Deputy Prosecutor of Isfahan. Likely to be currently in a process of reassignment to another function. Complicit in proceedings denying defendants a fair trial  such as Abdollah Fathi executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He is, therefore, complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions since the beginning of 2011. 10.10.2011 41. HEJAZI Mohammad POB: Ispahan DOB: 1956 General in Pasdaran, he has played a key role in intimidating and threatening Iran's enemies , and the bombing of Iraqi Kurdish villages. Former Head of the IRGC's Sarollah Corps in Tehran, and former Head of the Basij Forces, he played a central role in the post-election crackdown of protesters. 10.10.2011 46. KAMALIAN Behrouz (Aka: Hackers Brain) POB: Tehran DOB: 1983 Head of the IRGC- linked Ashiyaneh  cyber group. The Ashiyaneh  Digital Security, founded by Behrouz Kamalian, is responsible for an intensive cyber-crackdown both on domestic opponents and reformists and foreign institutions. On 21 June 2009, the internet site of the Revolutionary Guard's Cyber Defence Command 32 posted still images of the faces of 26 people, allegedly taken during post-election demonstrations. Attached was an appeal to Iranians to identify the rioters . 10.10.2011 49. MALEKI Mojtaba Deputy head of the Ministry of Justice in the Khorasan Razavi province. Former prosecutor of Kermanshah. Has played a role in the dramatic increase in death sentences being passed in Iran, including prosecuting the cases of seven prisoners convicted of drug trafficking who were hanged on the same day on 3 January 2010 in Kermanshah's central prison. 10.10.2011 51. SALARKIA Mahmoud Former director of Tehran Football Club Persepolis  Head of the Petrol and Transport commission of the City of Tehran. Deputy to the Prosecutor-General of Tehran for Prison Affairs during the crackdown of 2009. As Deputy to the Prosecutor-General of Tehran for Prison Affairs he was directly responsible for many of the arrest warrants against innocent, peaceful protesters and activists. Many reports from human rights defenders show that virtually all those arrested are, on his instruction, held incommunicado without access to their lawyer or families, and without charge, for varying lengths of time, often in conditions amounting to enforced disappearance. Their families are often not notified of the arrest. 10.10.2011 53. TALA Hossein (Aka: TALA Hosseyn) Former Iranian MP. Former Governor-General ( Farmandar ) of Tehran Province until September 2010, he was responsible for the intervention of police forces and therefore for the repression of demonstrations. He received a prize in December 2010 for his role in the post-election repression. 10.10.2011 56. BAHRAMI Mohammad- Kazem Head of the administrative justice court. He was complicit in the repression of peaceful demonstrators as head of the judiciary branch of the armed forces. 10.10.2011 73. FAHRADI Ali Deputy head of Inspectorate of Legal Affairs and Public Inspection of the Ministry of Justice of Tehran. Prosecutor of Karaj. Responsible for grave violations of human rights, including prosecuting trials in which the death penalty is passed. There have been a high number of executions in Karaj region during his time as prosecutor. 23.3.2012 74. REZVANMA- NESH Ali Deputy prosecutor province of Karaj, region of Alborz. Responsible for grave violation of human rights, including involvement in the execution of a juvenile. 23.3.2012 76. SADEGHI Mohamed Colonel and Deputy of IRGC technical and cyber intelligence and in charge of the centre of analysis and fight against organised crime within the Pasdaran. Responsible for the arrests and torture of bloggers/journalists. 23.3.2012 79. RASHIDI AGHDAM, Ali Ashraf Former head of Evin Prison, appointed in mid-2012. Since his appointment, conditions in the prison deteriorated and reports referenced intensified ill-treatment of prisoners. In October 2012, nine female prisoners went on hunger strike in protest of the violation of their rights and violent treatment by prison guards. 12.3.2013 82. SARAFRAZ, Mohammad (Dr.) (aka: Haj-agha Sarafraz) POB: Tehran DOB: appr. 1963 Place of Residence: Tehran Member of the Supreme Cyberspace Council. Former president of the Islamic Republic of Iran Broadcasting (IRIB). Former Head of IRIB World Service and Press TV, responsible for all programming decisions. Closely associated with the state security apparatus. Under his direction Press TV, along with IRIB, has worked with the Iranian security services and prosecutors to broadcast forced confessions of detainees, including that of Iranian-Canadian journalist and film-maker Maziar Bahari, in the weekly programme Iran Today . Independent broadcast regulator OFCOM fined Press TV in the UK GBP 100 000 for broadcasting Bahari's confession in 2011, which was filmed in prison whilst Bahari was under duress. Sarafraz therefore is associated with violating the right to due process and fair trial. 12.3.2013 86. MUSAVI- TABAR, Seyyed Reza Former head of the Revolutionary Prosecution of Shiraz. Responsible for illegal arrests and ill treatment of political activists, journalists, human rights defenders, Baha'is and prisoners of conscience, who were harassed, tortured, interrogated and denied access to lawyers and due process. Musavi-Tabar signed judicial orders in the notorious No 100 Detention Centre (a male prison), including an order to detain female Baha'i prisoner Raha Sabet for three years in solitary confinement. 12.3.2013